     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 1 of 13 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 877-619-8966
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually           )     Case No.
     and on behalf of all others similarly   )
12   situated,                               )     CLASS ACTION
13                                           )
     Plaintiff,                              )     COMPLAINT FOR VIOLATIONS
14
                                             )     OF:
15          vs.                              )
16                                           )     1. Negligent Violations of the
     AFFINITY CONSULTANTS LTD.               )        Telephone Consumer Protection
17   D/B/A AFFINITY MEMBER                   )        Act [47 U.S.C. §227(b)]
18   SERVICES; and DOES 1 through 10,        )     2. Willful Violations of the Telephone
     inclusive,                              )        Consumer Protection Act [47
19
                                             )        U.S.C. §227(b)]
20   Defendant.                              )     3. Negligent Violations of the
21
                                             )        Telephone Consumer Protection
                                             )        Act [47 U.S.C. §227(C)]
22                                           )     4. Willful Violations of the Telephone
23                                           )        Consumer Protection Act [47
                                             )        U.S.C. §227(C)]
24                                           )
25                                           )     DEMAND FOR JURY TRIAL
26          Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
27   all others similarly situated, alleges the following upon information and belief
28   based upon personal knowledge:


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 2 of 13 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant AFFINITY
 5   CONSULTANTS LTD. D/B/A AFFINITY MEMBER SERVICES (“Defendant”),
 6   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 7   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 8   U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the National
 9   Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
10                              JURISDICTION & VENUE
11         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   a California corporation with its principle place of business also in California, seeks
13   relief on behalf of a Class, which will result in at least one class member belonging
14   to a different state than that of Defendant, a company incorporated and based in
15   New York State. Plaintiff also seeks up to $1,500.00 in damages for each call in
16   violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Central
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
22   business within the State of California and Plaintiff resides within the County of
23   Los Angeles.
24                                        PARTIES
25         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is an individual in
26   California and is a “person” as defined by 47 U.S.C. § 153 (39).
27         5.     Defendant, AFFINITY CONSULTANTS LTD. D/B/A AFFINTY
28   MEMBER SERVICES (“Defendant”), is a lender providing business loans, lines


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 3 of 13 Page ID #:3




 1   of credit and other financial products, and is a “person” as defined by 47 U.S.C. §
 2   153 (39).
 3         6.     The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around December of 2019, Defendant contacted
19   Plaintiff on Plaintiff’s cellular telephone numbers ending in -1083 in an attempt to
20   solicit Plaintiff to purchase Defendants’ services.
21         9.     Defendants used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
23         10.    Defendants contacted or attempted to contact Plaintiff from telephone
24   numbers belonging to Defendants, including without limitation (732) 278 – 8177
25   and (646) 585-0621.
26         11.    Defendants’ calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
28         12.    Defendants’ calls were placed to telephone number assigned to a


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 4 of 13 Page ID #:4




 1   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 2   pursuant to 47 U.S.C. § 227(b)(1).
 3         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 4   express consent” to receive calls using an automatic telephone dialing system or an
 5   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 6   227(b)(1)(A).
 7         14.    Furthermore, Plaintiff’s cellular telephone number ending in -1083
 8   has been on the National Do-Not-Call Registry well over thirty (30) days prior to
 9   Defendants’ initial calls.
10         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
11   its cellular telephones beginning in or around December of 2019.
12         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
14         17.    Plaintiff received numerous solicitation calls from Defendants within
15   a 12-month period.
16         18.    Defendants continued to call Plaintiff in an attempt to solicit its
17   services and in violation of the National Do-Not-Call provisions of the TCPA.
18         19.    Upon information and belief, and based on Plaintiff’s experiences of
19   being called by Defendants after requesting they stop calling, and at all relevant
20   times, Defendants failed to establish and implement reasonable practices and
21   procedures to effectively prevent telephone solicitations in violation of the
22   regulations prescribed under 47 U.S.C. § 227(c)(5).
23                                CLASS ALLEGATIONS
24         20.    Plaintiff brings this action individually and on behalf of all others
25   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
26   Classes”). The class concerning the ATDS claim for no prior express consent
27   (hereafter “The ATDS Class”) is defined as follows:
28



                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 5 of 13 Page ID #:5




 1                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
 2                Defendants to said person’s cellular telephone made
 3                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
 4
                  person had not previously consented to receiving such
 5                calls within the four years prior to the filing of this
 6
                  Complaint

 7
           21.    The class concerning the National Do-Not-Call violation (hereafter
 8
     “The DNC Class”) is defined as follows:
 9
10                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
11
                  had not granted Defendants prior express consent nor
12                had a prior established business relationship, who
                  received more than one call made by or on behalf of
13
                  Defendants that promoted Defendants’ products or
14                services, within any twelve-month period, within four
15                years prior to the filing of the complaint.
16
           22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
17
     of all persons within the United States who received any solicitation telephone calls
18
     from Defendants to said person’s cellular telephone made through the use of any
19
     automatic telephone dialing system or an artificial or prerecorded voice and such
20
     person had not previously not provided their cellular telephone number to
21
     Defendants within the four years prior to the filing of this Complaint.
22
           23.    Plaintiff represents, and is a member of, The DNC Class, consisting
23
     of all persons within the United States registered on the National Do-Not-Call
24
     Registry for at least 30 days, who had not granted Defendants prior express consent
25
     nor had a prior established business relationship, who received more than one call
26
     made by or on behalf of Defendants that promoted Defendants’ products or
27
     services, within any twelve-month period, within four years prior to the filing of
28



                                CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 6 of 13 Page ID #:6




 1   the complaint.
 2         24.     Defendants, their employees and agents are excluded from The
 3   Classes. Plaintiff does not know the number of members in The Classes, but
 4   believes the Classes members number in the thousands, if not more. Thus, this
 5   matter should be certified as a Class Action to assist in the expeditious litigation of
 6   the matter.
 7         25.     The Classes are so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Classes
 9   members are unknown to Plaintiff at this time and can only be ascertained through
10   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
11   The Classes includes thousands of members. Plaintiff alleges that The Classes
12   members may be ascertained by the records maintained by Defendants.
13         26.     Plaintiff and members of The ATDS Class were harmed by the acts of
14   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
15   and ATDS Class members via their cellular telephones thereby causing Plaintiff
16   and ATDS Class members to incur certain charges or reduced telephone time for
17   which Plaintiff and ATDS Class members had previously paid by having to retrieve
18   or administer messages left by Defendants during those illegal calls, and invading
19   the privacy of said Plaintiff and ATDS Class members.
20         27.     Common questions of fact and law exist as to all members of The
21   ATDS Class which predominate over any questions affecting only individual
22   members of The ATDS Class. These common legal and factual questions, which
23   do not vary between ATDS Class members, and which may be determined without
24   reference to the individual circumstances of any ATDS Class members, include,
25   but are not limited to, the following:
26                 a.    Whether, within the four years prior to the filing of this
27                       Complaint, Defendants made any telemarketing/solicitation
28                       call (other than a call made for emergency purposes or made


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 7 of 13 Page ID #:7




 1                       with the prior express consent of the called party) to a ATDS
 2                       Class member using any automatic telephone dialing system or
 3                       any artificial or prerecorded voice to any telephone number
 4                       assigned to a cellular telephone service;
 5                b.     Whether Plaintiff and the ATDS Class members were damaged
 6                       thereby, and the extent of damages for such violation; and
 7                c.     Whether Defendants and their agents should be enjoined from
 8                       engaging in such conduct in the future.
 9         28.    As a person that received numerous telemarketing/solicitation calls
10   from Defendants using an automatic telephone dialing system or an artificial or
11   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
12   claims that are typical of The ATDS Class.
13         29.    Plaintiff and members of The DNC Class were harmed by the acts of
14   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
15   and DNC Class members via their telephones for solicitation purposes, thereby
16   invading the privacy of said Plaintiff and the DNC Class members whose telephone
17   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
18   members were damaged thereby.
19         30.    Common questions of fact and law exist as to all members of The
20   DNC Class which predominate over any questions affecting only individual
21   members of The DNC Class. These common legal and factual questions, which do
22   not vary between DNC Class members, and which may be determined without
23   reference to the individual circumstances of any DNC Class members, include, but
24   are not limited to, the following:
25                a.     Whether, within the four years prior to the filing of this
26                       Complaint, Defendants or its agents placed more than one
27                       solicitation call to the members of the DNC Class whose
28                       telephone numbers were on the National Do-Not-Call Registry


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 8 of 13 Page ID #:8




 1                      and who had not granted prior express consent to Defendants
 2                      and did not have an established business relationship with
 3                      Defendants;
 4                b.    Whether Defendants obtained prior express written consent to
 5                      place solicitation calls to Plaintiff or the DNC Class members’
 6                      telephones;
 7                c.    Whether Plaintiff and the DNC Class member were damaged
 8                      thereby, and the extent of damages for such violation; and
 9                d.    Whether Defendants and their agents should be enjoined from
10                      engaging in such conduct in the future.
11         31.    As a person that received numerous solicitation calls from Defendants
12   within a 12-month period, who had not granted Defendants prior express consent
13   and did not have an established business relationship with Defendants, Plaintiff is
14   asserting claims that are typical of the DNC Class.
15         32.    Plaintiff will fairly and adequately protect the interests of the members
16   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
17   class actions.
18         33.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all Classes members is impracticable. Even if every Classes member could
21   afford individual litigation, the court system could not. It would be unduly
22   burdensome to the courts in which individual litigation of numerous issues would
23   proceed. Individualized litigation would also present the potential for varying,
24   inconsistent, or contradictory judgments and would magnify the delay and expense
25   to all parties and to the court system resulting from multiple trials of the same
26   complex factual issues. By contrast, the conduct of this action as a class action
27   presents fewer management difficulties, conserves the resources of the parties and
28   of the court system, and protects the rights of each Classes member.


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 9 of 13 Page ID #:9




 1         34.    The prosecution of separate actions by individual Classes members
 2   would create a risk of adjudications with respect to them that would, as a practical
 3   matter, be dispositive of the interests of the other Classes members not parties to
 4   such adjudications or that would substantially impair or impede the ability of such
 5   non-party Class members to protect their interests.
 6         35.    Defendants have acted or refused to act in respects generally
 7   applicable to The Classes, thereby making appropriate final and injunctive relief
 8   with regard to the members of the Classes as a whole.
 9                             FIRST CAUSE OF ACTION
10          Negligent Violations of the Telephone Consumer Protection Act
11                                      47 U.S.C. §227(b).
12                             On Behalf of the ATDS Class
13         36.    Plaintiff repeats and incorporates by reference into this cause of action
14   the allegations set forth above.
15         37.    The foregoing acts and omissions of Defendants constitute numerous
16   and multiple negligent violations of the TCPA, including but not limited to each
17   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
18   47 U.S.C. § 227 (b)(1)(A).
19         38.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
20   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
21   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
22         39.    Plaintiff and the ATDS Class and ATDS Revocation Class members
23   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
24   ///
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 10 of 13 Page ID #:10




 1                             SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                      47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         40.    Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth above.
 8         41.    The foregoing acts and omissions of Defendants constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         42.    As a result of Defendants’ knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         43.    Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                             THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                      47 U.S.C. §227(c)
21                              On Behalf of the DNC Class
22         44.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above.
24         45.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
27   47 U.S.C. § 227 (c)(5).
28         46.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                               - 10 -
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 11 of 13 Page ID #:11




 1   Plaintiff and the DNC Class members are entitled an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
 3         47.      Plaintiff and the DNC Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                             FOURTH CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
 7                                             Act
 8                                   47 U.S.C. §227 et seq.
 9                               On Behalf of the DNC Class
10         48.      Plaintiff repeats and incorporates by reference into this cause of action
11   the allegations set forth above.
12         49.      The foregoing acts and omissions of Defendants constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
15   in particular 47 U.S.C. § 227 (c)(5).
16         50.      As a result of Defendants’ knowing and/or willful violations of 47
17   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(c)(5).
20         51.      Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                                 PRAYER FOR RELIEF
23    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
24                              FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                      47 U.S.C. §227(b)
27               • As a result of Defendants’ negligent violations of 47 U.S.C.
28                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and


                                  CLASS ACTION COMPLAINT
                                               - 11 -
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 12 of 13 Page ID #:12




 1               request $500 in statutory damages, for each and every violation,
 2               pursuant to 47 U.S.C. 227(b)(3)(B).
 3             • Any and all other relief that the Court deems just and proper.
 4                         SECOND CAUSE OF ACTION
 5    Knowing and/or Willful Violations of the Telephone Consumer Protection
 6                                         Act
 7                                 47 U.S.C. §227(b)
 8             • As a result of Defendants’ willful and/or knowing violations of 47
 9               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
10               entitled to and request treble damages, as provided by statute, up to
11               $1,500, for each and every violation, pursuant to 47 U.S.C.
12               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
13             • Any and all other relief that the Court deems just and proper.
14                          THIRD CAUSE OF ACTION
15         Negligent Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227(c)
17             • As a result of Defendants’ negligent violations of 47 U.S.C.
18               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
19               request $500 in statutory damages, for each and every violation,
20               pursuant to 47 U.S.C. 227(c)(5).
21             • Any and all other relief that the Court deems just and proper.
22                         FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                         Act
25                                 47 U.S.C. §227(c)
26             • As a result of Defendants’ willful and/or knowing violations of 47
27               U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
28               to and request treble damages, as provided by statute, up to $1,500,


                               CLASS ACTION COMPLAINT
                                           - 12 -
     Case 2:20-cv-05671-DMG-E Document 1 Filed 06/25/20 Page 13 of 13 Page ID #:13




 1                for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
 2               • Any and all other relief that the Court deems just and proper.
 3                                    JURY DEMAND
 4         52.    Pursuant to the Seventh Amendment to the Constitution of the United
 5   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 6
           Respectfully submitted this 25th Day of June, 2020.
 7
 8                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
                                       By: /s/ Todd M. Friedman
10
                                           Todd M. Friedman
11                                         Law Offices of Todd M. Friedman
12
                                           Attorney for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
